                                             Analysis

       The Hague Convention is intended “to protect children internationally from the harmful

effects of their wrongful removal or retention and to establish procedures to ensure their prompt

return to the State of their habitual residence.” Maxwell v. Maxwell, 588 F.3d 245, 250 (4th Cir.

2009). The Hague Convention seeks to preserve the status quo—the return of children to their

home countries for further proceedings. Miller v. Miller, 240 F.3d 392, 398 (4th Cir. 2001). Thus,

it is not the underlying custody case at issue under the Hague Convention, but whether the treaty

requires a child to be returned home for any custody proceedings. Id. at 398.

       To accomplish the goal of maintaining the status quo, the Court is empowered to take steps

“to prevent future harm to the child or prejudice to interested parties by taking or causing to be

taken provisional measures.” Hague Convention, art. 7(b); see also 22 U.S.C. § 9004(a) (allowing

preventative measures “to protect the well-being of the child involved or to prevent the child’s

further removal or concealment before the final disposition of the petition.”). Federal courts within

the Fourth Circuit have used Article 7(b) and § 9004 to take provisional measures to ensure that

abducted children are not removed from their jurisdiction during the litigation. See, e.g., Salguero

v. Argueta, No. 5:17-CV-125-FL, 2017 WL 1067758, at *2 (E.D.N.C. Mar. 21, 2017); Smith v.

Smith, No. 116CV00264, 2016 WL 4154938, at *3 (W.D.N.C. Aug. 4, 2016); Velasquez v.

Velasquez, No. 1:14CV1688, 2014 WL 7272934, at *1 (E.D. Va. Dec. 15, 2014); Alcala v.

Hernandez, No. 4:14-CV-4176, 2014 WL 5506739, at *1 (D.S.C. Oct. 30, 2014).

I.     The Ex Parte Nature of Mother’s Request

       Mother’s request for relief was heard on an ex parte basis. Based on Mother’s allegations

and the findings below, relief without notice to Father is necessary to avoid immediate and

irreparable injury, loss, and/or damage if Father were given notice of the proceedings prior to this



                                                 2
Order. As required by Rule 65(b)(1)(A), Mother’s counsel has properly certified to the Court the

reasons why notice should not be required. Thus, the elements of Rule 65(b)(1) are met.

II.    The Temporary Restraining Order

       In determining whether to grant injunctive relief, the district court must balance the

hardships likely to befall the parties if the injunction is, or is not, granted. The Real Truth About

Obama, Inc. v. Fed. Election Comm’n, 575 F.3d 342, 346-47 (4th Cir. 2009). The proper balancing

requires this Court to weigh the relative importance of four factors:

           (1) the likelihood of irreparable harm to the plaintiff if the relief is denied;

           (2) the likelihood of harm to the defendant if the requested relief is granted;

           (3) the likelihood that the plaintiff will succeed on the merits; and

           (4) the public interest.

Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).

       After balancing the hardships, the Court finds that the requested provisional measures are

authorized and necessary in this case, without the need for posting a bond. First, the Court finds

that allowing the Father to flee with the Child would be, by definition, irreparable harm. Alcala,

2014 WL 5506739, at *6 (“The court observes that allowing the Father to flee with the Children

is contrary to the very purpose of the Hague Convention and ICARA, and would result in

irreparable harm.”).

       Second, the Court finds that any threatened harm to the Father is minimal as compared to

the probability of irreparable harm to Mother or the Child. As explained in Mother’s memorandum

in support of the Motion presently before the Court, Mother is not seeking a permanent custody

order from this Court. Because the Court cannot make a custody determination, the Court finds

that Father cannot lose any custody rights from the Temporary Restraining Order. See Abbot v.

Abbot, 560 U.S. 1, 20 (2010) (“Ordering a return remedy does not alter the existing allocation of

                                                  3
custody rights, but does allow the courts of the home country to decide what is in the child’s best

interests. It is the Convention’s premise that courts in contracting states will make this

determination in a responsible manner.” (citations omitted)).

          Third, the Court finds that Mother—at this stage in the proceedings and based on the record

before the Court—has clearly demonstrated that she is likely to succeed on the merits. Mother’s

evidence establishes that (1) the Child’s habitual residence is the Czech Republic as shown by the

facts and circumstances immediately prior to the wrongful retention; (2) Mother has “rights of

custody” under Czech Republic law; and (3) Mother was exercising her rights of custody and

would have continued doing so but for Father’s wrongful retention of the Child in the United

States.

             Fourth, public policy supports issuance of the TRO here. See Salguero v. Argueta, No.

5:17-cv-125-FL, 2017 WL 1067758 (E.D.N.C. March 21, 2017) (“Finally, a TRO serves the public

interest. Since international abduction [and] wrongful retention of [a] child[ ] is harmful to [his or

her] well-being,’ a TRO in this case will serve the public interest by protecting the child's well-

being.” (alterations in original)); Alcala v. Hernandez, No. 4:14-CV-4176-RBH, 2014 WL

5506739, at *7 (D.S.C. Oct. 30, 2014) (citing ICARA’s Congressional findings and concluding

that “the public policy is not hindered, but is instead furthered, by the ordering of these provisional

measures.”).

III.      Rule 65(c) bond requirement.

          In exercising its discretion, the Court concludes that a bond is not required for the

Temporary Restraining Order to be issued. The requirement of security is not mandatory and can

be waived. Hoechst Diafoil Co. v. Nan Ya Plastics Corp., 174 F.3d 411, 421 n.3 (4th Cir. 1999);

Pashby v. Delia, 709 F.3d 307, 332 (4th Cir. 2013). Mother is merely seeking a temporary order


                                                   4
residence). Thereafter, the United States Marshal shall deliver the travel documents to the Clerk

ofComi for safekeeping until further order ofthis Comi.


         SO ORDERED, this the 11th day ofFebrnaiy, 2020, at 12:00 pm.




                                            LOUISE W. FLANAGAN
                                            United States District Judge




                                                6
